Citation Nr: 1415031	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-37 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from November 2003 to April 2004 and from December 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The Board notes that the Veteran's claim to reopen his claim for entitlement to service connection for PTSD was denied in a May 2009 rating decision.  The Veteran requested "entitlement to service connection for an acquired psychiatric condition to include but not limited to anxiety, depression and/or PTSD" in October 2009, within one year of the rating decision.  However, as the Veteran did not express disagreement with the May 2009 rating decision, the Board does not construe the statement as a notice of disagreement, but instead as a new claim to reopen.

The issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A July 2007 rating decision denied the appellant's claim of entitlement to service connection for PTSD on the basis that the Veteran did not have a diagnosis of PTSD; the Veteran did not file a timely substantive appeal of the rating decision.

2.  Evidence submitted subsequent to the July 2007 rating decision is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran has PTSD that is related to service.



CONCLUSIONS OF LAW

1.  The July 2007 rating decision is final as to the claim of service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  Service connection for PTSD is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the July 2007 rating decision, the RO denied entitlement to service connection for PTSD because the Veteran did not show a confirmed diagnosis of PTSD.  An October 2009 VA treatment record reflects that a VA psychologist diagnosed the Veteran with an Axis I diagnosis of PTSD.  The new evidence raises a reasonable possibility of substantiating the claim and is thus, new and material.  Accordingly, the claim for entitlement to service connection for PTSD is reopened.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to service.  The Veteran's service treatment records reflect that he served in Iraq.  He has a Combat Action Ribbon and his Military Occupational Specialty was Rifleman.  The Veteran did not have any psychiatric problems noted in his enlistment examination report in April 2003.  In a September 2006 post-deployment health assessment, the Veteran noted that he saw coalition, enemy and civilian wounded, killed or dead during his deployment.  He stated that he was engaged in direct combat where he discharged his weapon and he felt that he was in great danger of being killed.  A March 2007 post-deployment health assessment reflects that identified PSTD symptoms were noted as a major concern.  

In a January 2010 VA examination, the VA examiner found that the Veteran had an Axis I diagnosis of subclinical PTSD.  The examiner stated that the Veteran "is clearly suffering from some symptoms of PTSD."  The examiner stated that he did not seem to meet the criteria in the cluster of symptoms having to do with emotional numbing.  The examiner further opined that "nevertheless, it seems more likely than not those PTSD symptoms that the Veteran does experience are linked to his wartime experiences, including the 2 stressors specifically identified above but also more generally to his combat experiences in general in Iraq."  As noted above, the Veteran's VA treatment records reflect that the Veteran has an Axis I diagnosis of PTSD.  In the October 2009 VA treatment record, a VA clinical psychologist noted the Veteran had combat exposure and considered a letter from his wife describing changes in his behavior from before to after service in Iraq.  Additionally, a January 2010 VA mental health note indicates the Veteran endorses problematic signs and symptoms in all categories of PTSD.

As the October 2009 VA treatment record reflects the Veteran has an Axis I diagnosis of PTSD due to combat experiences in Iraq and the January 2010 VA examiner found that it was more likely than not that the Veteran's PTSD symptoms are linked to his wartime experiences, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to service.  Giving the Veteran the benefit of the doubt, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

The claim to reopen the issue of entitlement to service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.


REMAND

The Veteran filed a claim for an acquired psychiatric disability, to include anxiety and depression.  The October 2009 VA treatment record reflects that the Veteran had an Axis I diagnosis of major depression.  The January 2010 VA examiner noted that the Veteran was seeking service connection for PTSD and that he was requested to evaluate the current level of social and functional impairment.  The examiner did not address whether the Veteran had symptoms or a diagnosis of depression.  In light of McClain v. Nicholson, 21 Vet. App. 319 (2007) (A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved), the Board finds that the January 2010 VA examination is inadequate in regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  Accordingly, the claim must be remanded to obtain an opinion as to whether the Veteran currently has or has had depression during the pendency of the appeal which is etiologically related to service or service connected disability.  

The VA treatment records in the file only date to February 2010.  Consequently, the Board requests the Veteran's complete VA treatment records from February 2010 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records from February 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  Then, schedule the Veteran for VA psychiatric examination.  The examiner should identify all current psychiatric disabilities other than PTSD, to include depression.  The examiner should provide an opinion as to whether the Veteran currently has a diagnosis of depression.

The examiner should opine as to whether any current diagnosis, or a diagnosis made during the appeal period (October 2009 to present) of an acquired psychiatric disability, to include depression, is at least as likely as not (50 percent probability) related to service or is proximately due to or been chronically worsened by service connected disability, including PTSD.  

The VA clinician is requested to provide a thorough rationale for any opinion provided. The clinician should review the claims folder and this fact should be noted in the accompanying medical report.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

3.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran  an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


